 

Exhibit 10.2

 

EXECUTION VERSION

 

DEPOSITOR SALE AGREEMENT

 

Between

 

E*TRADE BANK,

as Transferor

 

and

 

ETCF ASSET FUNDING CORPORATION,

as Depositor

 

Dated as of December 16, 2004

 



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

ARTICLE I Definitions

   1

SECTION 1.01.

  

Definitions

   1

SECTION 1.02.

  

Other Definitional Provisions

   1

ARTICLE II Sale of Receivables

   2

SECTION 2.01.

  

Sale

   2

SECTION 2.02.

  

Purchase Price

   3

SECTION 2.03.

  

Intent of the Parties

   3

ARTICLE III The Receivables

   3

SECTION 3.01.

  

Representations and Warranties as to Receivables

   3

ARTICLE IV The Transferor

   10

SECTION 4.01.

  

Representations of Transferor

   10

SECTION 4.02.

  

Corporate Existence

   11

SECTION 4.03.

  

Liability of the Transferor

   11

SECTION 4.04.

  

Indemnification

   11

SECTION 4.05.

  

Merger or Consolidation of, or Assumption of the Obligations of, Transferor

   12

SECTION 4.06.

  

Limitation on Liability of Transferor and Others

   13

SECTION 4.07.

  

Notice of Events

   13

ARTICLE V Miscellaneous

   13

SECTION 5.01.

  

Amendment

   13

SECTION 5.02.

  

Protection of Title; Change of Name, Identity, Corporate Structure or Location,
Etc

   13

SECTION 5.03.

  

Notices

   14

SECTION 5.04.

  

Assignment

   15

SECTION 5.05.

  

Limitations on Rights of Others

   15

SECTION 5.06.

  

Severability

   15

SECTION 5.07.

  

Separate Counterparts

   15

SECTION 5.08.

  

Headings

   15

SECTION 5.09.

  

Governing Law

   15

SECTION 5.10.

  

Nonpetition Covenants

   16

SECTION 5.11.

  

Separate Corporate Existence

   16

SECTION 5.12.

   Submission to Jurisdiction    16

 

-i-



--------------------------------------------------------------------------------

 

RECITALS

 

DEPOSITOR SALE AGREEMENT dated as of December 16, 2004 (this “Agreement”),
between ETCF ASSET FUNDING CORPORATION, a Nevada corporation (the “Depositor”)
and E*TRADE BANK, a federal savings bank (“E*TRADE Bank” or the “Transferor”).

 

WHEREAS, the Depositor desires to purchase Receivables from the Transferor; and

 

WHEREAS, the Transferor is willing to sell such Receivables to the Depositor.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto agree as follows:

 

ARTICLE I

 

Definitions

 

SECTION 1.01. Definitions. Except as otherwise specified herein or as the
context may otherwise require, capitalized terms used herein (including in the
RECITALS) have the respective meanings assigned thereto in Appendix A to the
Transfer and Servicing Agreement for all purposes of this Agreement. “Transfer
and Servicing Agreement” means the Transfer and Servicing Agreement, dated the
same date as this Agreement, among E*TRADE RV and Marine Trust 2004-1, the
Depositor, and E*TRADE Consumer Finance Corporation (“E*TRADE Consumer
Finance”), as Servicer, as the same may be amended, amended and restated or
otherwise modified from time to time.

 

SECTION 1.02. Other Definitional Provisions.

 

(a) All terms defined in Appendix A to the Transfer and Servicing Agreement
shall have the defined meanings when used in any certificate or other document
made or delivered pursuant hereto unless otherwise defined therein.

 

(b) As used in this Agreement and in any certificate or other document made or
delivered pursuant hereto, accounting terms not defined in this Agreement or in
any such certificate or other document, and accounting terms partly defined in
this Agreement or in any such certificate or other document to the extent not
defined, shall have the respective meanings given to them under generally
accepted accounting principles. To the extent that the definitions of accounting
terms in this Agreement or in any such certificate or other document are
inconsistent with the meanings of such terms under generally accepted accounting
principles, the definitions contained in this Agreement or in any such
certificate or other document shall control.

 

(c) The words “hereof”, “herein”, “hereunder” and words of similar import when
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement; Article and Section references contained
in this Agreement are references to Articles and Sections in this Agreement
unless otherwise specified; the term “including” shall mean “including without
limitation”; and the word “or” is not exclusive.

 



--------------------------------------------------------------------------------

(d) The definitions contained in this Agreement are applicable to the singular
as well as the plural forms of such terms and to the masculine as well as to the
feminine and neuter genders of such terms.

 

(e) Any agreement, instrument or statute defined or referred to herein or in any
instrument or certificate delivered in connection herewith means such agreement,
instrument or statute as from time to time amended, amended and restated or
otherwise modified from time to time and includes (in the case of agreements or
instruments) references to all attachments thereto and instruments incorporated
therein; references to a Person are also to its permitted successors and
assigns.

 

(f) Each reference to the “close of business” on a particular day shall mean
5:00 p.m. (New York City time) on such day.

 

ARTICLE II

 

Sale of Receivables

 

SECTION 2.01. Sale. The Transferor does hereby sell, transfer, assign, set over
and otherwise convey to the Depositor, without recourse (subject to the
obligations of the Transferor set forth herein), and the Depositor hereby
purchases from the Transferor, all right, title and interest of the Transferor
in, to and under (but none of the obligations of the Transferor under):

 

(a) all of the Receivables and all moneys received thereon after the Cut-Off
Date;

 

(b) (i) the security interests in the Financed Assets (other than Federally
Documented Boats) created pursuant to the Receivables and any other interest of
the Transferor in the Financed Assets, and (ii) the Boat Mortgage Trust
Agreement (but only to the extent relating to the Federally Documented Boats);

 

(c) any proceeds with respect to the Receivables and Financed Assets under any
Insurance Policies and all claims under such Insurance Policies;

 

(d) any proceeds from recourse to Dealers with respect to Receivables that are
not Purchased Receivables (other than any premium rebates owing to, or received
by Transferor from a Dealer in accordance with the Transferor’s Customary
Practices);

 

(e) any Financed Asset, relating to a Receivable, acquired in repossession;

 

(f) the contents of the Receivable Files with respect to Receivables and all
rights, benefits and proceeds arising therefrom or in connection therewith;

 

(g) the Trust Accounts and all funds on deposit from time to time in the Trust
Accounts, and all investments and proceeds thereof (including all income
thereon); and

 

(h) the proceeds of any and all of the foregoing.

 

The Receivables and other items covered by clauses (a) through (h) of this
Section 2.01 shall be referred to collectively as the “Transferor Sold
Property”.

 

2



--------------------------------------------------------------------------------

SECTION 2.02. Purchase Price. (a) The purchase price to be paid to the
Transferor by the Depositor for the Transferor Sold Property shall be stated in
a separate written agreement between the parties (the “Cash Purchase Price”)
which represents the fair market value of Transferor Sold Property as agreed
upon by Transferor and Depositor on the Closing Date.

 

(b) The Cash Purchase Price shall be payable in full in cash by the Depositor on
the Closing Date.

 

SECTION 2.03. Intent of the Parties. (a) The Transferor and the Depositor intend
that the sale by the Transferor to the Depositor of the right, title and
interest of the Transferor in, to and under the Receivables and the other
Transferor Sold Property pursuant to this Agreement shall constitute a true sale
and not a loan, that such sale is absolute, unconditional and irrevocable,
providing the Depositor with the full risks and benefits of ownership of the
Receivables and other Transferor Sold Property, and that the Transferor retain
no interest in, to or under the Receivables and the other Transferor Sold
Property. However, in the event that, notwithstanding the intent of the parties,
such sale is deemed to be a transfer for security and not a sale, then (i) the
Transferor shall be deemed to have granted, and in such event does hereby grant,
to the Depositor to secure the Transferor’s obligations hereunder a first
priority security interest in all of its right, title and interest in, to and
under the Transferor Sold Property, and (ii) this Agreement shall constitute a
security agreement under applicable law with respect to such sale.

 

(b) No party hereto shall take any action that is inconsistent with the
ownership of the Transferor Sold Property by the Depositor, it being understood
that this sentence shall not prevent the transfer of the Transferor Sold
Property by the Depositor to the Issuer in accordance with the Transfer and
Servicing Agreement. Each party hereto shall inform any Person inquiring about
the Receivables that the Transferor Sold Property has been sold by the
Transferor to the Depositor and sold by the Depositor to the Issuer (and such
transfers shall be reflected in the accounting records and computer systems of
the parties hereto). Without limiting the generality of the foregoing, for
accounting, tax and other purposes each party hereto shall treat the transfer of
the Transferor Sold Property by the Transferor to the Depositor as a sale by the
Transferor to the Depositor. Notwithstanding any other provision of this
Agreement, no Person shall have any recourse to E*TRADE Consumer Finance, the
Transferor, the Depositor or the Servicer on account of the financial inability
of any Obligor to make payments in respect of a Receivable.

 

ARTICLE III

 

The Receivables

 

SECTION 3.01. Representations and Warranties as to Receivables. The Transferor
makes the following representations and warranties as to the Receivables, on
which representations and warranties each of the Depositor and the Issuer is
deemed to have relied in acquiring the Receivables. Such representations and
warranties speak as of the execution and delivery of this Agreement and as of
the Closing Date and shall survive the transfer and assignment of the
Receivables to the Issuer and the Grant thereof to the Indenture Trustee
pursuant to the Indenture.

 

3



--------------------------------------------------------------------------------

(i) Characteristics of Receivables. All of the Receivables were acquired by the
Transferor from E*TRADE Consumer Finance. Each Receivable (A) was fully and
properly executed by the parties required to execute such Receivable, (B)
contains customary and enforceable provisions such as to render the rights and
remedies of the holder thereof adequate for realization against the collateral
security, (C) is fully amortizing and provides for level monthly payments which
may vary from one another by no more than fifty dollars ($50) and which, if made
when due, shall fully amortize the Amount Financed over the original term, (D)
provides for, in the event that such Receivable is prepaid in full, payment of
an amount that fully pays the Principal Balance and includes accrued but unpaid
interest at least through the date of prepayment calculated at a rate at least
equal to its Annual Percentage Rate, (E) provides for the payment of interest at
a fixed Annual Percentage Rate, and (F) provides that payments thereon are to be
applied in accordance with the Simple Interest Method. If a Receivable was
originated by a Dealer, such Receivable, to the knowledge of the Transferor, (I)
was originated by the Dealer for the retail sale of a Financed Asset in the
ordinary course of such Dealer’s business, (II) was purchased from such Dealer
for new value under a Dealer Agreement and (III) was validly assigned by the
Dealer to Thor Credit Corporation or E*TRADE Consumer Finance and, if to Thor
Credit Corporation, to E*TRADE Consumer Finance and from E*TRADE Consumer
Finance to the Transferor. To the knowledge of the Transferor, such Dealer had
all necessary licenses and permits to originate Receivables in the state where
such Dealer was located. If a Transferor Receivable was originated by E*TRADE
Consumer Finance or an Affiliated Originator, such Transferor Receivable was
originated for value by E*TRADE Consumer Finance or such an Affiliated
Originator, as applicable, in the ordinary course of its business to finance the
purchase of, or refinance, the related Financed Asset by the related Obligor and
was validly assigned by E*TRADE Consumer Finance or such an Affiliated
Originator, as applicable, to the Transferor. The Transferor, E*TRADE Consumer
Finance and such Affiliated Originator, as applicable, had all necessary
licenses and permits to originate or purchase, as applicable, each Receivable at
the time of its origination or purchase, as applicable. At the time each
Receivable was purchased by the Transferor, any related Financed Asset was, to
the knowledge of the Transferor, to be used primarily for personal, family, or
household purposes rather than for business or commercial purposes. The
Receivables were selected by the Transferor from its portfolio of recreational
vehicle and marine receivables. No selection procedures believed to be adverse
to the Depositor, the Issuer or the Noteholders were used in selecting the
Receivables.

 

(ii) No Fraud or Misrepresentation. To the knowledge of the Transferor, each
Receivable originated by a Dealer was originated by the Dealer and sold by the
Dealer to E*TRADE Consumer Finance or the applicable Affiliated Originator
without any fraud or misrepresentation on the part of such Dealer.

 

(iii) Compliance with Law. To the knowledge of the Transferor, all requirements
of applicable federal, state and local laws, and regulations thereunder
(including, without limitation, usury laws, the Federal Truth-in-Lending Act,
the Equal Credit Opportunity Act, the Fair Credit Billing Act, the Fair Credit
Reporting Act, the Fair Debt Collection Practices Act, the Federal Trade
Commission Act, the Magnuson-Moss Warranty Act, the Federal Reserve Board’s
Regulations “B” and “Z”, the Servicemembers Civil Relief Act, state motor
vehicle retail installment sales acts and lending acts and state adaptations of
the National Consumer Act and of the Uniform Consumer Credit Code and other
consumer credit laws and equal credit

 

4



--------------------------------------------------------------------------------

opportunity and disclosure laws) in respect of all of the Receivables and each
and every sale of Financed Assets relating thereto, have been complied with in
all material respects, and each Receivable and the sale of the Financed Asset
evidenced by each Receivable complied at the time it was originated or made and
now complies in all material respects with all applicable legal requirements,
including the laws and regulations contemplated by this clause (iii).

 

(iv) Origination. Each Receivable was originated in the United States of
America.

 

(v) Binding Obligation. Each Receivable represents the genuine, legal, valid and
binding payment obligation of the Obligor thereon, enforceable by the holder
thereof in accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency, reorganization or similar laws affecting the enforcement
of creditors’ rights generally and by equitable limitations on the availability
of specific remedies, regardless of whether such enforceability is considered in
a proceeding in equity or at law; and all parties to each Receivable had full
legal capacity to execute and deliver such Receivable and all other documents
related thereto and to grant the security interest purported to be granted
thereby.

 

(vi) No Government Obligor. No Obligor of a Receivable is the United States of
America or any State or any agency, department, subdivision or instrumentality
thereof.

 

(vii) Obligor Bankruptcy. At the Cut-Off Date, no Obligor was noted on the
records of the Transferor as being the subject of a current bankruptcy
proceeding.

 

(viii) Schedule of Receivables. The information with respect to Receivables set
forth in the Schedule of Receivables is true and correct in all material
respects as of the close of business on the Cut-Off Date.

 

(ix) Marking Records. By the Closing Date, the Transferor shall have caused the
portions of its electronic ledger relating to the Receivables to be clearly and
unambiguously marked to show that the Receivables have been sold absolutely from
the Transferor and are property of the Trust.

 

(x) Computer Tape. The Computer Tape was complete and accurate as of the Cut-Off
Date and includes a description of the same Receivables that are described in
the Schedule of Receivables.

 

(xi) Chattel Paper. The Receivables constitute chattel paper within the meaning
of the UCC as in effect in the states in which the Obligors reside.

 

(xii) One Original. There is only one original executed copy of each Receivable.

 

(xiii) Receivable Files Complete. There exists a Receivable File pertaining to
each Receivable and, to the knowledge of the Transferor, such Receivable File
contains (a) a fully executed original of the Receivable, with a fully executed
assignment thereof in blank or from the related Dealer to E*Trade Consumer
Finance or the applicable Affiliated Originator (and then assigned E*Trade
Consumer Finance), as the case may be, if such

 

5



--------------------------------------------------------------------------------

Receivable was acquired from a Dealer, (b) a signed representation letter or
agreement from the Obligor named in the Receivable pursuant to which the Obligor
has agreed to obtain physical damage insurance for the Financed Asset, or copies
thereof, (c) the Title Document or Lien Certificate (which may be held
separately from the Receivable) or a copy of the application therefor or, except
with respect to Federally Documented Boats, a certification from the Servicer
that it has received confirmation from an authorized official of the appropriate
governmental office of the existence of the first lien of the E*Trade Consumer
Finance or the Affiliated Originator, as applicable, with respect to the
Financed Asset relating to a Receivable and (d) a credit application signed by
the Obligor, or a copy thereof. Each of such documents which is required to be
signed by the Obligor has been signed by the Obligor in the appropriate spaces.
Each of the foregoing documents has been correctly prepared. The complete file
for each Receivable currently is in the possession of the Servicer.

 

(xiv) Receivables in Force. No Receivable has been satisfied, subordinated or
rescinded, and the Financed Asset securing each such Receivable has not been
released from the lien of the related Receivable in whole or in part. No
provisions of any Receivable have been waived, altered or modified (except that
E*TRADE Consumer Finance as servicer may have, for administrative purposes,
modified the due date of a Receivable to a different date in the month, which
modification is reflected in its servicing records) in any respect since its
origination, except by instruments or documents identified in the Receivable
File. No Receivable has been modified as a result of application of the
Servicemembers Civil Relief Act, as amended.

 

(xv) Lawful Assignment. No Receivable was originated in, or is subject to the
laws of, any jurisdiction the laws of which (a) would make unlawful, void or
voidable the transfer and assignment of such Receivable under this Agreement or
the pledge of such Receivable under the Indenture or (b) would impair the
validity or enforceability of any Receivable because of any such transfer,
assignment or pledge.

 

(xvi) Good Title. No Receivable has been sold, transferred, assigned or pledged
by the Transferor except pursuant to this Agreement; immediately prior to the
sale of the Receivables by the Transferor to the Depositor pursuant to this
Agreement, the Transferor had good and indefeasible title to the Receivables,
free and clear of any Lien. No Dealer has a participation in, or other right to
receive, payments or proceeds in respect of any Receivable. The Transferor has
not taken any action to convey any right to any Person that would result in such
Person having a right to payments received under the related Insurance Policies
or the related Dealer Agreements or to payments due under such Receivables. This
Agreement is effective to transfer to the Depositor all of the right, title and
interest of the Transferor in, to and under the Receivables.

 

(xvii) Security Interest in Financed Asset. (A) Each Receivable (together with
its related mortgage, if applicable), except with respect to Receivables related
to Federally Documented Boats, has created a valid, binding and enforceable
first priority security interest in favor of the Transferor in the related
Financed Asset, which is in full force and effect and which has been perfected.
Each Title Document and Lien Certificate contained in the Receivables Files
shows E*Trade Consumer Finance or the applicable Affiliated Originator or, with
respect to the Federally Documented Boats, the Boat Mortgage Trustee, as the
holder of a first priority security

 

6



--------------------------------------------------------------------------------

interest in such Financed Asset. With respect to each Receivable for which the
Title Document or Lien Certificate is not contained in the related Receivable
File, the Servicer has either received written evidence that such Title Document
or Lien Certificate showing E*Trade Consumer Finance or the applicable
Affiliated Originator as first lienholder has been applied for or, except with
respect to Federally Documented Boats, has certified in writing in the related
Receivable File that it has received confirmation from the appropriate
governmental office of the existence of the first lien of the E*Trade Finance or
the applicable Affiliated Originator with respect to the related Financed Asset.
The security interest of the E*Trade Finance or the applicable Affiliated
Originator in each such Financed Asset (other than Federally Documented Boats)
has been validly assigned (x) in the case of security interests with respect to
which Thor is the Affiliated Originator, by Thor to E*Trade Consumer Finance
pursuant to the ETCFC Flow Purchase Agreement and (y) in the case of security
interests with respect to which E*Trade Consumer Finance is the originator or
assignee of Thor, by E*Trade Consumer Finance to the Transferor pursuant to a
Bank Purchase Agreements and by the Transferor to the Depositor pursuant to this
Agreement. Each Receivable (other than those related to a Federally Documented
Boat) is secured by an enforceable and perfected first priority security
interest in the Financed Asset in the name of E*Trade Consumer Finance or the
applicable Affiliated Originator as secured party, which security interest is
prior to all other Liens upon and security interests in such Financed Asset.

 

(B) Each Receivable (together with its related mortgage, if applicable) related
to a Federally Documented Boat, has created a valid, binding and enforceable
first priority security interest in favor of one of the Transferor, E*Trade
Consumer Finance or the Boat Mortgage Trustee in the related Federally
Documented Boat, which is in full force and effect. In cases where the security
interest is in favor of the Transferor or E*Trade Consumer Finance, such
security interest of the Transferor or E*TRADE Consumer Finance in each
Federally Documented Boat securing a Receivable has been validly assigned by
Transferor or E*TRADE Consumer Finance, as applicable, to the Boat Mortgage
Trustee.

 

(C) With respect to each Financed Boat that secures a Receivable and that is
eligible for documentation under the Ship Mortgage Statutes, a fully effective
Preferred Mortgage has been signed by the related Obligor in favor of, or
assigned to, the Boat Mortgage Trustee as security for such Receivable.

 

(xviii) All Filings Made; Valid Security Interest. All filings (including,
without limitation, UCC filings) required to be made by any Person and actions
required to be taken or performed by any Person in any jurisdiction to give the
Depositor a first priority perfected ownership interest in the Receivables and
the proceeds thereof have been made, taken or performed, subject to the transfer
thereof by the Depositor to the Issuer. At the Closing Date the Depositor shall
have a valid, subsisting and enforceable first priority ownership interest in
each Receivable and the proceeds thereof, subject to the transfer thereof by the
Depositor to the Issuer.

 

(xix) No Impairment. The Transferor has not done and shall not do anything to
convey any right to any Person that would result in such Person having a right
to payments due under a Receivable or otherwise to impair the rights of the
Trust in any Receivable or the proceeds thereof.

 

7



--------------------------------------------------------------------------------

(xx) No Release. No Receivable is assumable by another Person in a manner which
would release the Obligor thereof from such Obligor’s obligations to the
Transferor with respect to such Receivable.

 

(xxi) No Defenses. No Receivable is subject to any right of rescission, setoff,
counterclaim or defense and, to the knowledge of the Transferor, no such right
has been asserted or threatened with respect to any Receivable. The operation of
the terms of any Receivable or the exercise of any right thereunder shall not
render the Receivable unenforceable in whole or in part or subject to any right
of rescission, setoff, counterclaim or defense, and to the knowledge of the
Transferor, no such right of rescission, setoff, counterclaim or defense has
been asserted or threatened with respect thereto.

 

(xxii) No Default. To the knowledge of the Transferor, there has been no
default, breach, violation or event permitting acceleration under the terms of
any Receivable (other than payment delinquencies as of the Cut-Off Date of not
more than 29 days), and no condition exists or event has occurred and is
continuing that with notice, the lapse of time or both would constitute a
default, breach, violation or event permitting acceleration under the terms of
any Receivable, and there has been no waiver of any of the foregoing. As of the
Cut-Off Date, no Financed Asset relating to any Receivable had been repossessed.

 

(xxiii) Insurance. Each Receivable requires the Obligor to maintain physical
loss and damage insurance, naming E*Trade Consumer Finance or the Affiliated
Originator, as applicable, and its successors and assigns as additional insured
parties or loss payees, and each Receivable permits the holder thereof to obtain
physical loss and damage insurance at the expense of the Obligor if the Obligor
fails to do so. No Financed Asset relating to any Receivable was insured under a
policy of force-placed insurance on the Cut-Off Date.

 

(xxiv) Past Due. At the Cut-Off Date, no Receivable was more than 29 days past
due.

 

(xxv) No Liens. There are no Liens or claims which have been filed, and, to the
knowledge of the Transferor, none pending or threatened to be filed, for work,
labor, materials or unpaid state or federal taxes affecting the Financed Asset
securing any Receivable which are or may become liens prior or equal to the lien
of the Receivable.

 

(xxvi) Remaining Principal Balance. At the Cut-Off Date, the Principal Balance
of each Receivable set forth in the Schedule of Receivables is true and accurate
in all material respects.

 

(xxvii) Final Scheduled Maturity Date. No Receivable has a final maturity which
is later than 299 months after the Cut-Off Date.

 

(xxviii) Certain Characteristics. (A) Each Receivable had a remaining term, as
of the Cut-Off Date, of at least 8 months but not more than 299 months; (B) each
Receivable had an original term of at least 12 months but not more than 300
months; (C) each Receivable had a Principal Balance as of the Cut-Off Date of
not more than $600,000; (D) as of the Cut-Off Date, each Receivable has an
Annual Percentage Rate of at least 2.99% per annum and no greater than 14.99%
per annum; (E) approximately 37.62% of the aggregate Principal

 

8



--------------------------------------------------------------------------------

Balance of the Receivables (measured as of the Cut-Off Date), constituting
42.81% of the number of such Receivables, were secured by used Financed Assets
at the time such Receivables were originated; (F) no funds have been advanced by
E*TRADE Consumer Finance, Transferor, any Dealer, any Affiliated Originator or
any Person acting on behalf of any of them in order to cause any Receivable to
qualify under paragraph (xxiv) above; (G) as of the Cut-Off Date, other than
California (22.03%), Texas (9.03%), Florida (8.64%) and Washington (6.54%), no
State represented more than 4.56% of the Initial Pool Balance with respect to
the billing addresses of the Obligors (determined by reference to the books and
records of E*TRADE Consumer Finance); (H) the Principal Balance of each
Receivable set forth in Schedule of Receivables is true and accurate in all
material respects as of the Cut-Off Date; (I) as of the Cut-Off Date,
recreational vehicle Receivables represented 83.58% of the Initial Pool Balance
and marine Receivables represented 16.42% of the Initial Pool Balance; (J) as of
the Cut-Off Date, Receivables representing approximately 62.38% of the Initial
Pool Balance were secured by new Financed Assets at the time such Receivables
were originated, and Receivables representing approximately 37.62% of the
Initial Pool Balance were secured by used Financed Assets at the time such
Receivables were originated; (K) all Receivables in the Boat Mortgage Trust are
related to Federally Documented Boats; (L) each Receivable was originated on or
after September 1, 2003; and (M) approximately 34% of the Initial Pool Balance
represented Receivables acquired by E*Trade Consumer Finance from Thor Credit
Corporation (an affiliate thereof).

 

For purposes of determining whether the Transferor is obligated to purchase a
Receivable on account of a breach of a representation and warranty pursuant to
this Section 3.01 or indemnify in respect of such breach pursuant Section
4.04(c), the determination as to whether a representation or warranty that is
made to the knowledge of the Transferor has been breached shall be made without
regard to such knowledge of the Transferor as if such representation and
warranty were not qualified by the knowledge of the Transferor.

 

Upon discovery by any party hereto of a breach of any of the representations and
warranties of the Transferor set forth in this Section 3.01 which materially and
adversely affects the value of the Receivables or the interest therein of the
Issuer or the Indenture Trustee (or which materially and adversely affects the
interest of the Issuer or the Indenture Trustee in the related Receivable in the
case of a representation and warranty relating to a particular Receivable), the
party discovering such breach shall give prompt written notice to the other
parties hereto. On the last day of the Collection Period following the
Collection Period during which the Transferor discovers or receives notice of
any such breach of any such representation or warranty, if such breach shall not
have been cured in all material respects by such last day, the Transferor shall
purchase such Receivable from the Issuer (or from the Depositor, if the
Depositor is required to purchase such Receivable pursuant to Section 3.01 of
the Transfer and Servicing Agreement) as of such last day at a price equal to
the Purchase Amount of such Receivable, which price the Transferor shall remit
in the manner specified in Section 5.05 of the Transfer and Servicing Agreement;
provided, that, with respect to the representations set forth in paragraph
(xiii), above, such purchase shall be required with respect to a Receivable as
set forth above, but only if any such breach is not cured (it being understood
that if the related Lien Certificate or Title Document has been duly applied for
from, or filed with, the applicable governmental offices as evidenced by a copy
of the application therefor or acknowledgement of filing thereof, as applicable,
the receipt of such Lien Certificate or Title Document shall not be

 

9



--------------------------------------------------------------------------------

required to cure a breach of the applicable representation and warranty) within
90 days after the Closing Date. Subject to the indemnification provisions
contained in the last paragraph of Section 4.04, the sole remedy of the
Depositor, the Issuer, the Owner Trustee, the Indenture Trustee, the Residual
Interestholder and the Noteholders with respect to a breach of representations
and warranties of the Transferor set forth in this Section 3.01 shall be to
require the Transferor to purchase the affected Receivables pursuant to this
Section 3.01, subject to the conditions contained herein.

 

ARTICLE IV

 

The Transferor

 

SECTION 4.01. Representations of Transferor. The Transferor makes the following
representations on which each of the Depositor and the Issuer is deemed to have
relied in acquiring the Receivables. The representations speak as of the
execution and delivery of this Agreement and as of the Closing Date, in the case
of the Receivables, and shall survive the transfer of the Receivables to the
Issuer and the Grant thereof to the Indenture Trustee pursuant to the Indenture.

 

(a) Organization and Good Standing. The Transferor is duly organized and validly
existing as a federal savings bank in good standing under the federal laws of
the United States, with the necessary banking power and authority to own its
properties and to conduct its business as such properties are currently owned
and such business is presently conducted, and had at all relevant times, and
has, the necessary banking power, authority and legal right to acquire and own
the Receivables.

 

(b) Due Qualification. The Transferor is duly qualified to do business as a
federal savings bank in good standing, and has obtained all necessary licenses
and approvals, in all jurisdictions in which the ownership or lease of property
or the conduct of its business shall require such qualifications.

 

(c) Power and Authority. The Transferor has the necessary banking power and
authority to execute and deliver this Agreement and to carry out its respective
terms; the Transferor has full power and authority to transfer and assign the
property to be transferred and assigned to the Depositor, and the Transferor has
duly authorized such transfer and assignment by all requisite action; and the
execution, delivery and performance of this Agreement by the Transferor has been
duly authorized by the Transferor by all requisite action.

 

(d) Binding Obligation. This Agreement constitutes a legal, valid and binding
obligation of the Transferor enforceable in accordance with its terms.

 

(e) No Violation. The consummation of the transactions contemplated by this
Agreement by the Transferor and the fulfillment of the terms hereof by the
Transferor do not conflict with, result in any breach of any of the terms and
provisions of, or constitute (with or without notice or lapse of time) a default
under, the federal stock savings bank charter or bylaws of the Transferor, or
any indenture, agreement or other instrument to which the Transferor is a party
or by which it is bound; or result in the creation or imposition of any Lien
upon any of its

 

10



--------------------------------------------------------------------------------

properties pursuant to the terms of any such indenture, agreement or other
instrument (other than pursuant to the Basic Documents); or violate any law or,
to the best of the Transferor’s knowledge, any order, rule or regulation
applicable to the Transferor of any court or of any federal or state regulatory
body, administrative agency or other governmental instrumentality having
jurisdiction over the Transferor or its properties.

 

(f) No Proceedings. To the Transferor’s best knowledge, there are no proceedings
or investigations pending or threatened before any court, regulatory body,
administrative agency or other governmental instrumentality having jurisdiction
over the Transferor or its properties: (i) asserting the invalidity of this
Agreement, the Indenture or any of the other Basic Documents, the Notes or the
Residual Interest, (ii) seeking to prevent the issuance of the Notes or the
Residual Interest or the consummation of any of the transactions contemplated by
this Agreement, the Indenture or any of the other Basic Documents, (iii) seeking
any determination or ruling that might materially and adversely affect the
performance by the Transferor of its obligations under, or the validity or
enforceability of, this Agreement, the Indenture, any of the other Basic
Documents, the Notes or the Residual Interest or (iv) which might adversely
affect the federal or state income tax attributes of the Notes or the Residual
Interest.

 

(g) Chief Executive Office. The chief executive office and its “home office” (as
that term is used in 12 C.F.R. 552.3) of the Transferor is located at 671 North
Globe Road, Arlington, Virginia 22203.

 

SECTION 4.02. Corporate Existence. During the term of this Agreement, the
Transferor shall keep in full force and effect its existence, rights and
franchises as a federal savings bank under the federal laws of United States and
shall obtain and preserve its qualification to do business in each jurisdiction
in which such qualification is or shall be necessary to protect the validity and
enforceability of this Agreement, the Basic Documents and each other instrument
or agreement necessary or appropriate to the proper administration of this
Agreement and the transactions contemplated hereby.

 

SECTION 4.03. Liability of the Transferor. The Transferor shall be liable in
accordance herewith only to the extent of the obligations specifically
undertaken by the Transferor under this Agreement.

 

SECTION 4.04. Indemnification. (a) The Transferor shall indemnify, defend and
hold harmless the Depositor against any taxes that may at any time be asserted
against the Depositor with respect to any sales, tangible personal property,
privilege or license taxes relating to this Agreement (but not including any
taxes asserted with respect to, and as of the date of, the transfer of the
Receivables to the Depositor or the issuance and original sale of the Notes or
the Residual Interest, or asserted with respect to ownership of the Receivables,
or federal or other income taxes) and costs and expenses in defending against
the same.

 

(b) The Transferor shall indemnify, defend and hold harmless the Depositor and
any of the officers, directors, employees and agents of the Depositor from and
against any loss, liability or expense incurred by reason of the Transferor’s
willful misfeasance, bad faith or

 

11



--------------------------------------------------------------------------------

negligence in the performance of its duties under this Agreement, or by reason
of reckless disregard of its obligations and duties under this Agreement.

 

(c) The Transferor shall indemnify defend and hold harmless the Depositor, the
Issuer, the Owner Trustee and the Indenture Trustee from and against any loss,
damages, penalties, fines, forfeitures, legal fees and related costs, judgments,
and other costs and expenses resulting from any claim, demand, defense or
assertion based on or grounded upon, or resulting from, a breach of the
representations and warranties of the Transferor contained in this Agreement;
except that the Transferor shall not be liable for any indirect damages or for
any loss, damage, penalty, fine, forfeiture, legal fees and related costs,
judgments and other costs and expenses due to the willful misfeasance, bad faith
or negligence (except for errors in judgment) of the Owner Trustee, the
Indenture Trustee or the Issuer.

 

Indemnification under this Section 4.04 shall survive termination of this
Agreement and the other Basic Documents and shall include reasonable fees and
expenses of counsel and expenses of litigation. If the Transferor shall have
made any indemnity payments pursuant to this Section 4.04 and the Person to or
on behalf of whom such payments are made thereafter shall collect any of such
amounts from others, such Person shall promptly repay such amounts to the
Transferor, without interest.

 

SECTION 4.05. Merger or Consolidation of, or Assumption of the Obligations of,
Transferor. Any Person (a) into which the Transferor may be merged or
consolidated, (b) which may result from any merger or consolidation to which the
Transferor shall be a party or (c) which may succeed to the properties and
assets of the Transferor substantially as a whole, which Person in any of the
foregoing cases executes an agreement of assumption to perform every obligation
of the Transferor under this Agreement, shall be the successor to the Transferor
hereunder without the execution or filing of any document or any further act by
any of the parties to this Agreement; provided, however, that (i) immediately
after giving effect to such transaction, no representation or warranty made by
the Transferor in Section 3.01 shall have been breached (unless the applicable
breach shall have been cured in all material respects, or the applicable
Receivable shall have been purchased in accordance herewith), (ii) the
Transferor shall have delivered to the Depositor, the Owner Trustee and the
Indenture Trustee an Officer’s Certificate and an Opinion of Counsel each
stating that such consolidation, merger or succession and such agreement of
assumption comply with this Section and that all conditions precedent, if any,
provided for in this Agreement relating to such transaction have been complied
with, (iii) the Transferor shall have delivered to the Owner Trustee and the
Indenture Trustee an Opinion of Counsel either (A) stating that, in the opinion
of such counsel, all financing statements and continuation statements and
amendments thereto have been executed and filed that are necessary fully to
preserve and protect the interest of the Owner Trustee and Indenture Trustee,
respectively, in the Receivables and reciting the details of such filings, or
(B) stating that, in the opinion of such counsel, no such action shall be
necessary to preserve and protect such interests, and (iv) E*TRADE Consumer
Finance or the Transferor shall have delivered notice of such merger,
consolidation or assumption to the Rating Agencies. Notwithstanding anything
herein to the contrary, the execution of the foregoing agreement of assumption
and compliance with clauses (i), (ii), (iii) and (iv) above shall be conditions
to the consummation of the transactions referred to in clauses (a), (b) or (c)
above.

 

12



--------------------------------------------------------------------------------

SECTION 4.06. Limitation on Liability of Transferor and Others. The Transferor
and any director, officer, employee or agent of the Transferor may rely in good
faith on the advice of counsel or on any document of any kind, prima facie
properly executed and submitted by any Person respecting any matters arising
hereunder. The Transferor shall not be under any obligation to appear in,
prosecute or defend any legal action that shall not be incidental to its
obligations under this Agreement, and that in its opinion may involve it in any
expense or liability.

 

SECTION 4.07. Notice of Events. The Transferor shall give each of the Rating
Agencies prior written notice of (i) any mergers involving the Transferor, (ii)
any amendments to this Agreement and (iii) any assignment under this Agreement
as permitted by Sections 4.05 and 5.04 of this Agreement.

 

ARTICLE V

 

Miscellaneous

 

SECTION 5.01. Amendment. (a) This Agreement may be amended by the parties
hereto, with the consent of the Indenture Trustee, but without the consent of
any other Person; provided, however, that no such amendment shall be effective
unless either (i) the Owner Trustee and the Indenture Trustee shall have been
delivered an Opinion of Counsel to the effect that such amendment shall not
adversely affect in any material respect the interests of any Noteholder or the
Residual Interestholder, or (ii) the Holders of 100% of the Note Balance of the
Notes shall have consented to such amendment. It shall not be necessary for the
consent of Noteholders or the Residual Interestholder pursuant to this Section
5.01 to approve the particular form of any proposed amendment or consent, but it
shall be sufficient if such consent shall approve the substance thereof.

 

(b) Promptly after the execution of any such amendment or consent, the Depositor
shall furnish written notification of the substance of such amendment or consent
to the Indenture Trustee and each of the Rating Agencies.

 

(c) Prior to the execution of or the consent to any amendment to this Agreement,
the Indenture Trustee shall be entitled to receive and rely upon an Opinion of
Counsel stating that the execution of or the consent to such amendment is
authorized or permitted by this Agreement. The Indenture Trustee may, but shall
not be obligated to, consent to any such amendment which affects the Indenture
Trustee’s own rights, duties or immunities under this Agreement or otherwise.

 

SECTION 5.02. Protection of Title; Change of Name, Identity, Corporate Structure
or Location, Etc.

 

(a) The Transferor shall execute and file such financing statements and cause to
be executed and filed such continuation statements, all in such manner and in
such places as may be required by law fully to preserve, maintain and protect
the interest of the Depositor, the Issuer and of the Indenture Trustee in the
Receivables and in the proceeds thereof. The Transferor shall deliver (or cause
to be delivered) to the Owner Trustee and the Indenture Trustee file-stamped

 

13



--------------------------------------------------------------------------------

copies of, or filing receipts for, any document filed as provided above, as soon
as available following such filing.

 

(b) The Transferor shall not change its location, main or home office, name,
identity or corporate structure in any manner that would, could or might make
any financing statement or continuation statement filed in accordance with
paragraph (a) above seriously misleading within the meaning of Section 9-503(a)
of the UCC, unless it shall have given the Depositor, the Owner Trustee and the
Indenture Trustee at least five days’ prior written notice thereof and shall
have promptly filed appropriate amendments to all previously filed financing
statements or continuation statements.

 

(c) The Transferor shall give the Depositor, the Owner Trustee and the Indenture
Trustee at least 60 days’ prior written notice of any relocation of its chief
executive office, home office or main office or organization in any jurisdiction
other than as a federal savings bank if, as a result of such relocation or
organization, the applicable provisions of the UCC would require the filing of
any amendment of any previously filed financing or continuation statement or of
any new financing statement and shall promptly file any such amendment or new
financing statement.

 

(d) If at any time the Transferor shall propose to sell, grant a security
interest in, or otherwise transfer any interest in recreational vehicle or
marine receivables to any prospective purchaser, lender or other transferee, and
the Transferor shall give (or shall cause the Servicer to give) to such
prospective purchaser, lender or other transferee computer tapes, records or
printouts (including any restored from backup archives) that, refer in any
manner whatsoever to any Receivable, such information shall indicate clearly
that such Receivable has been transferred by the Transferor to the Depositor and
by the Depositor to the Issuer and is owned by the Issuer and has been Granted
to the Indenture Trustee.

 

(e) The Transferor shall cooperate fully and in good faith with the Servicer,
the Indenture Trustee and the Boat Mortgage Trustee in order to maintain and
promote the perfection and priority of security interests in the Financed Assets
and in order to facilitate enforcement and collection of the Receivables.

 

SECTION 5.03. Notices. All demands, notices, directions, communications and
instructions upon, to, or by the Servicer, the Transferor, the Depositor, the
Issuer, the Owner Trustee, the Indenture Trustee or the Rating Agencies under
this Agreement shall be in writing, personally delivered or mailed by certified
mail, return receipt requested, and shall be deemed to have been duly given upon
receipt (a) in the case of the Servicer (so long as E*TRADE Consumer Finance is
the Servicer), to E*TRADE Consumer Finance, 3353 Michelson Drive, 2nd Floor,
Irvine, California 92612, Attention: Treasurer or Chief Legal Officer, (b) in
the case of the Transferor, to E*TRADE Bank, 3353 Michelson Drive, 2nd Floor,
Irvine, California 92612, Attention: Senior Vice President, (c) in the case of
the Depositor, to ETCF Asset Funding Corporation, 3355 Michelson Drive, Suite
350, Irvine, California 92612, Attention: President, (d) in the case of the
Issuer or the Owner Trustee, at the Corporate Trust Office (as defined in the
Trust Agreement), (e) in the case of the Indenture Trustee, at the Corporate
Trust Office, (f) in the case of Standard & Poor’s, to Standard & Poor’s Ratings
Services, a division of The McGraw-Hill Companies, Inc., 55 Water Street, New
York, New York 10041, Attention of Asset

 

14



--------------------------------------------------------------------------------

Backed Surveillance Group, and (g) in the case of Moody’s, to Moody’s Investors
Service, 99 Church Street, New York, New York 10007, Attention: Moody’s ABS
Monitoring Group; or, as to each of the foregoing, at such other address as
shall be designated by written notice to the other Persons listed in this
Section.

 

SECTION 5.04. Assignment. Notwithstanding anything to the contrary contained
herein, except as provided in Section 4.05, this Agreement may not be assigned
by the Transferor. The Transferor hereby acknowledges and consents to (i) the
transfer by the Depositor to the Issuer pursuant to the Transfer and Servicing
Agreement of all right, title and interest of the Depositor in, to and under
(but none of the obligations of the Depositor under) the Transferor Sold
Property and this Agreement, including the representations and warranties of the
Transferor in this Agreement, together with all rights of the Depositor with
respect to any breach thereof, including the right to require the Transferor to
purchase Receivables in accordance with this Agreement, (ii) the further
mortgage, pledge, assignment and grant of a security interest in such property
by the Issuer to the Indenture Trustee pursuant to the Indenture for the benefit
of the Noteholders, and (iii) the other terms of and transactions contemplated
by the Transfer and Servicing Agreement and the other Basic Documents.

 

SECTION 5.05. Limitations on Rights of Others. The provisions of this Agreement
are solely for the benefit of the Transferor, the Depositor, the Servicer, the
Issuer, the Owner Trustee, the Indenture Trustee and the Noteholders, and,
except as expressly provided in this Agreement, nothing in this Agreement shall
be construed to give to any other Person any legal or equitable right, remedy or
claim under or in respect of this Agreement or any covenants, conditions or
provisions contained herein.

 

SECTION 5.06. Severability. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

SECTION 5.07. Separate Counterparts. This Agreement may be executed by the
parties hereto in separate counterparts, each of which when so executed and
delivered shall be an original, but all such counterparts shall together
constitute but one and the same instrument.

 

SECTION 5.08. Headings. The headings of the various Articles and Sections herein
are for convenience of reference only and shall not define or limit any of the
terms or provisions hereof.

 

SECTION 5.09. Governing Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICT OF LAWS
PRINCIPLES, EXCEPT TO THE EXTENT THAT THE PERFECTION (AND THE EFFECT OF
PERFECTION OR NON-PERFECTION) OF THE INTERESTS OF ANY PERSON IN SOLD PROPERTY
ARE GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE STATE OF NEW YORK.

 

15



--------------------------------------------------------------------------------

SECTION 5.10. Nonpetition Covenants. Notwithstanding any prior termination of
this Agreement, the Transferor shall not acquiesce, petition or otherwise invoke
or cause the Issuer to invoke the process of any court or government authority
for the purpose of commencing or sustaining a case against the Issuer or the
Boat Mortgage Trust under any federal or state bankruptcy, insolvency or similar
law, or appointing a receiver, liquidator, assignee, trustee, custodian,
sequestrator or other similar official of the Issuer or the Boat Mortgage Trust
or any part of its property, or ordering the winding up or liquidation of the
affairs of the Issuer or the Boat Mortgage Trust. Notwithstanding any prior
termination of this Agreement, the Transferor shall not acquiesce, petition or
otherwise invoke or cause the Depositor to invoke the process of any court or
government authority for the purpose of commencing or sustaining a case against
the Depositor under any federal or state bankruptcy, insolvency or similar law,
or appointing a receiver, liquidator, assignee, trustee, custodian, sequestrator
or other similar official of the Depositor or any part of its property, or
ordering the winding up or liquidation of the affairs of the Depositor.

 

SECTION 5.11. Separate Corporate Existence. Each party hereto hereby
acknowledges that the Trust is entering into the transactions contemplated by
the Basic Documents in reliance upon the Depositor’s identity as a legal entity
separate from E*TRADE Consumer Finance and the Transferor. Therefore, each of
the Transferor and the Depositor shall take all reasonable steps to make it
apparent to third Persons that the Depositor is an entity with assets and
liabilities distinct from those of E*TRADE Consumer Finance and the Transferor
and that the Depositor is not a division of E*TRADE Consumer Finance, the
Transferor or any other Person. Without limiting the foregoing, each party
hereto shall operate and conduct its respective businesses and otherwise act in
a manner which is consistent with Section 10.13 of the Transfer and Servicing
Agreement.

 

SECTION 5.12. Submission to Jurisdiction. Each of the parties hereto hereby
irrevocably and unconditionally:

 

(a) SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER BASIC DOCUMENT OR FOR RECOGNITION AND
ENFORCEMENT OF ANY JUDGMENT IN RESPECT THEREOF, TO THE NON-EXCLUSIVE GENERAL
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK, THE COURTS OF THE UNITED
STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK, AND APPELLATE COURTS
FROM ANY THEREOF;

 

(b) CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH COURTS
AND WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS
BROUGHT IN AN INCONVENIENT COURT AND AGREES NOT TO PLEAD OR CLAIM THE SAME;

 

(c) AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING MAY BE
EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR ANY
SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO SUCH PERSON AT ITS
ADDRESS SET FORTH IN

 

16



--------------------------------------------------------------------------------

SECTION 5.03 OR AT SUCH OTHER ADDRESS NOTIFIED TO THE OTHER PARTY TO THIS
AGREEMENT PURSUANT THERETO; AND

 

(d) AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE OF
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT TO SUE IN
ANY OTHER JURISDICTION.

 

[SIGNATURES FOLLOW]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Sale Agreement to be
duly executed by their respective officers as of the day and year first above
written.

 

E*TRADE BANK, as Transferor By:        

Name:

   

Title:

ETCF ASSET FUNDING CORPORATION,

as Depositor

By:        

Name:

   

Title:

 

18